Citation Nr: 0315080	
Decision Date: 07/08/03    Archive Date: 07/17/03	

DOCKET NO.  98-14 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye disorder, to include defective vision in the left 
eye. 

2.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of thrombosis of the central retinal artery of 
the right eye, with light perception only. 

3.  Entitlement to compensation for blindness in both eyes 
pursuant to the provisions of 38 C.F.R. § 3.383(a)(1) (2002).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to June 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In a rating decision of July 1956, the RO denied entitlement 
to service connection for a left eye disorder, and, 
specifically, for amblyopia of the left eye due to 
uncorrected hypermetropia.  The veteran voiced no 
disagreement with that decision, which has now become final.  
Since the time of the July 1956 decision denying entitlement 
to service connection for a left eye disability, the veteran 
has submitted additional evidence in an attempt to reopen his 
claim.  The RO continued its denial of service connection for 
a left eye disability, and the current appeal ensued.  


REMAND

The veteran in this case seeks service connection for 
defective vision in the left eye, on both a direct and 
secondary basis.  In pertinent part, it is argued that the 
veteran's defective vision in the left eye had its origin 
during his period of active military service.  In the 
alternative, it is argued that the veteran's left eye 
disability is proximately due to and/or the result of his 
service-connected right eye disorder.  The veteran further 
argues that the current manifestations of his service-
connected right eye disability are more severe than presently 
evaluated, and productive of a greater degree of impairment 
than is reflected by the 30 percent schedular evaluation now 
assigned.  Finally, the veteran seeks compensation for 
blindness in both eyes pursuant to the provisions of 
38 C.F.R. § 3.383(a)(1) (2002).  

In that regard, a review of the record discloses that the 
veteran last underwent a VA ophthalmologic examination for 
compensation purposes in March 2000, more than three years 
ago.  

Moreover, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VA 
has promulgated regulations to implement the provisions of 
this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations essentially 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate his claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Pursuant to the VCAA, the VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 1983 (2002).

The Board finds that, despite the fact that this file was in 
the possession of the RO until April 2003, the RO failed to 
provide the veteran and his representative with adequate 
notice of the VCAA, or of the information and evidence 
necessary to substantiate his claims.  This lack of notice 
constitutes a violation of the veteran's due process rights.  
Accordingly, the case must be remanded to the RO in order 
that the veteran and his representative may be provided with 
such notice.  

In light of the aforementioned, the case is REMANDED for the 
following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2000, the date of the 
veteran's most recent VA compensation and 
pension examination, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  

2.  The veteran should then be afforded 
an additional VA ophthalmologic 
examination in order to more accurately 
determine the exact nature and etiology 
of his current left eye disability, and 
the current severity of his service-
connected right eye disorder.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
examiner should specifically comment as 
to whether the veteran currently suffers 
from blindness in his left eye.  The 
claims folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  .

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2002) are fully complied with 
and satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given the opportunity to respond.

4.  The RO should then review the issues 
on appeal.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).
D
